Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DOUGLAS A. AKINS, )
)
Plaintiff ) Case No. 18-395
)
Vs, )
) RICHARD A. LANZILLO
CITY OF ERIE ) UNITED STATES MAGISTRATE JUDGE
POLICE DEPARTMENT, et al., )
)
Defendants ) MEMORANDUM OPINION ON
) DEFENDANTS’ MOTION TO
) DISMISS (SECOND) AMENDED
) COMPLAINT
) [ECF No. 33]
)
MEMORANDUM OPINION AND ORDER
I. Introduction

Plaintiff Douglas A. Akins (Akins) commenced this civil rights action pursuant to 42
U.S.C. § 1983 against the City of Erie Police Department (EPD), the EPD’s Chief, Donald Dacus,
(Chief Dacus), and an EPD officer, Timothy Sweeney (Officer Sweeney). Akins’ operative
Second Amended Complaint asserts federal constitutional claims based on malicious prosecution,
false imprisonment and failure to train and supervise. Pending before the Court is Defendants’
Motion to Dismiss the Second Amended Complaint for failure to state a claim pursuant to Federal
Rule of Civil Procedure 12(b)(6). ECF No. 33. For the reasons discussed below, Defendants’

motion will be granted.'

 

' All parties have consented to the jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. § 636.
1
Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 2 of 10

I. Standard and Scope of Review

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). In deciding a
motion to dismiss, the court is not opining on whether the plaintiff will be likely to prevail on the
merits; rather, the plaintiff must only present factual allegations sufficient “to raise a right to relief
above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007) (citing 5

C, Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d ed. 2004)). See

 

also Ashcroft v. Iqbal, 556 U.S. 662 (2009)). A complaint should only be dismissed pursuant to
Rule 12 (b)(6) if it fails to allege “enough facts to state a claim to relief that is plausible on its
face.” Twombly, 550 U.S. at 570 (rejecting the traditional 12 (b)(6) standard established in Conley
v. Gibson, 355 U.S. 41 (1957)). In making this determination, the court must accept as true all
well-pled factual allegations in the complaint and views them in a light most favorable to the
plaintiff. U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (d Cir. 2002).

While a complaint does not need detailed factual allegations to survive a motion to dismiss,
a complaint must provide more than labels and conclusions. Twombly, 550 U.S. at 555. A
“formulaic recitation of the elements of a cause of action will not do.” Jd. (citing Papasan v. Allain,
478 U.S. 265, 286 (1986)). Moreover, a court need not accept inferences drawn by a plaintiff if
they are unsupported by the facts as set forth in the complaint. See California Pub. Employee Ret.
Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v. Lower Merion Sch.
Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept legal conclusions disguised
as factual allegations. Twombly, 550 U.S. at 555. See also McTernan y. City of York,
Pennsylvania, 577 F.3d 521, 531 (3d Cir. 2009) (“The tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to legal conclusions.”).
Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 3 of 10

Expounding on the Twombly/Igbal line of cases, the Third Circuit has articulated the

following three-step approach:

First, the court must ‘tak[e] note of the elements a plaintiff must plead to state

aclaim.’ Second, the court should identify allegations that, ‘because they are

no more than conclusions, are not entitled to the assumption of truth.’

Finally, ‘where there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to

an entitlement for relief.’
Burtch y. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (quoting Santiago v. Warminster
Twp., 629 F.3d 121, 130 (3d Cir. 2010)). This determination is “a context-specific task that
requires the reviewing court to draw on its judicial experience and common sense.” Jgbal, 556
USS. at 679.

When ruling upon a motion to dismiss pursuant to Rule 12(b)(6), the court must “generally
consider only the allegations in the complaint, exhibits attached to the complaint, matters of public
record, and documents that form the basis of a claim.” Lum vy. Bank of Am., 361 F.3d 217, 222 n.3
(3d Cir. 2004) (citing In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir.
1997). A court may take judicial notice of documents filed in other court proceedings because
they are matters of public record. Liberty Int’l Underwriters Can. v. Scottsdale Ins. Co., 955 F.
Supp. 2d 317, 325 (D.N.J. 2013).

Ill. Factual and Procedural Background

In his Second Amended Complaint, Akins alleges the following. On April 22, 2017, Akins
called 9-1-1 to report a domestic altercation. ECF No. 32 § 8. Officer Sweeney responded to the
call and, shortly after arriving at Akins’ residence, he found a rifle in a field of “tall grass.” Jd.
{4 8-9. Officer Sweeney arrested Akins and transported him to the EPD station. Jd. 49. After

Akins was in custody, Officer Sweeney conducted a background check on him, which revealed

that Akins was a convicted felon. Jd. § 10. Officer Sweeney then filed a criminal complaint
Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 4 of 10

charging Akins with possessing a firearm in violation of 18 Pa.C.S.A. § 6105.2 Id. Akins was
arraigned and taken to the Erie County Prison. /d. § 11. On September 12, 2017, following a jury
trial in the Court of Common Pleas of Erie County, Akins was acquitted of violating 18 Pa.C.S.A.
§ 6105(a)(1). Id. § 12.

At the same trial, the judge convicted Akins of the summary offense charge of public
drunkenness, ECF No. 33-3. This charge also stemmed from the April 22, 2017, incident. Jd.

Akins filed his original complaint in this matter in 2019. ECF No. 3. Defendants filed a
Motion to Dismiss. ECF No. 17. Akins subsequently filed an Amended Complaint. ECF No. 20.
Defendants filed a Motion to Dismiss the Amended Complaint. ECF No. 21. Plaintiff did not
respond to the Motion to Dismiss or to an Order to Show Cause for his failure to file a response,
ECF No. 25. This Court issued a Memorandum Opinion granting the Motion to Dismiss the
Amended Complaint, dismissing Akins’ false arrest claim, Fourteenth Amendment claim and
claim for injunctive relief with prejudice. ECF No. 27. However, this Court granted Akins leave
to file a second amended complaint as to his claims of false imprisonment and malicious
prosecution (against Officer Sweeney), municipal liability (against the City of Erie/EPD) and/or
supervisory liability (against Chief Dacus). Jd. This Court set a due date of March 6, 2020, for
the filing of the second amended complaint. Jd. Akins sought and extension of time in which to
file the second amended complaint. ECF No. 29. This Court granted an extension until April 20,
2020. ECF No. 30. On May 5, 2020, this Court issued an Order to Show Cause as to Akins’
failure to file the second amended complaint. ECF No. 31. The response to the Order to Show
Cause was due by May 15, 2020. Jd. Akins filed the Second Amended Complaint on May 18,

2020. ECF No. 32.

 

2 Section 6105(a) prohibits, inter alia, possession of a firearm by a person who has been convicted of certain offenses.

4
Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 5 of 10

The pending Motion to Dismiss was filed on June 1, 2020. ECF No. 33. This Court ordered
a response thereto on or before July 8, 2020. ECF No. 35. Akins did not file a response. On July
16, 2020, this Court issued an Order to Show Cause to Akins for his failure to file aresponse. ECF
No. 36. The response to the Order to Show Cause was due on or before July 27, 2020. Jd On
August 20, 2020, Akins filed a Motion for Extension of Time to File Brief. ECF No. 37. This
Court granted an extension until September 3, 2020. ECF No. 38. On September 4, 2020, Akins
sought another extension of time, citing his August 28, 2020, arrest and incarceration in the Erie
County Prison. ECF No. 39. The Court denied the extension of time. ECF No. 40. Akins has not
filed a response to the pending Motion to Dismiss.

IV. Analysis

A. False Imprisonment

A false imprisonment claim arises when a person is arrested without probable cause and is
subsequently detained pursuant to that unlawful arrest. Adams v. Selhorst, 449 Fed. App’x. 198,
201 (3d Cir. 2011). Thus, a claim of false imprisonment in this context is derivative of a claim for
arrest without probable cause. Johnson v. Camden Cnty. Prosecutors’ Office, 2012 WL 273887,
at *4 n.2 (D.N.J. Jan. 21, 2012).

In the memorandum opinion on Defendants’ Motion to Dismiss Akins’ Amended
Complaint, this Court determined that probable cause existed for Officer Sweeney to arrest Akins
for public drunkenness. However, this Court further found that Akins’ false imprisonment claim
did not necessarily fail on that basis, explaining:

It may seem that Akins’ false imprisonment claim must fail given that the Court

has determined that probable cause existed for Officer Sweeney to arrest Akins for

public drunkenness, and lack of probable cause is a required element of both claims.

It is not clear, however, that Akins would have been detained prior to his trial if the

only charge against him had been public drunkenness. Public drunkenness is a
summary offense. The unlawful possession of a firearm offense charge is a felony.
Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 6 of 10

Arguably, therefore, any imprisonment awaiting trial that Akins endured likely
would not have occurred had he not been charged with the firearm offense - an
offense concerning which he disputes the existence of probable cause.
Accordingly, the Court will address whether Akins has alleged facts to support the
absence of probable cause as to this charge. He has not.

In support of probable cause for the firearm violation, the criminal complaint
asserted that Akins had been involved in a domestic argument and that he called 9-
1-1. for assistance. This assertion is consistent with the allegations of Akins’
Amended Complaint. The criminal complaint further alleged that Akins “went
outside carrying a rifle he kept in his apartment” and that “he tossed [the rifle] into
the grass” when the police arrived. The Amended Complaint alleges, however, that
Officer Sweeney later testified at a preliminary hearing on the charges that he did
not see Akins in possession of the rifle. ECF No. 20, § 14. Thus, by alleging that
Officer Sweeney did not personally observe Akins carry the rifle from his
apartment and toss it into the grass, Akins’ Amended Complaint arguably implies,
but clearly does not allege, that Akins did not engage in these acts. The flaw in
Akins’ coy style of pleading is that a police officer may base probable cause on
information beyond what he personally observes. Information can come to the
officer from eyewitnesses and other officers on the scene as well as circumstantial
evidence at the scene. See e.g, United States v. Belle, 593 F.2d 487, 497 n. 15 (3d
Cir. 1979) (“The collective knowledge of the investigating officers is measured in
determining probable cause”). The totality of the facts and circumstances need only
support a reasonable belief on the part of the arresting officer at the time of the
arrest that an offense is being committed, a significantly lower burden that proving
guilt at trial. See Wright v. City of Phila., 409 F.3d 595, 602 (3d Cir. 2005).

In D.C. v. Wesby, -- U.S. --, 138 S. Ct. 577 (2018), the Supreme Court summarized
the principles applicable to determining probable cause for a warrantless arrest as
follows:

To determine whether an officer had probable cause for an arrest, “we
examine the events leading up to the arrest, and then decided ‘whether these
historical facts, viewed from the standpoint of an objectively reasonable
police officer, amount to’ probable cause.” Maryland y. Pringle, 540 U.S.
366, 371, 124 S. Ct. 795, 157 L.Ed.2d 769 (2003) (quoting Ornelas v. United
States, 517 U.S. 690, 696, 116 S. Ct. 1657, 134 L.Ed.2d 911 (1996)). Because
probable cause “deals with probabilities and depends on the totality of the
circumstances,” 540 U.S., at 371, 124 S. Ct. 795, it is a “fluid concept” that
is “not readily, or even usefully, reduced to a neat set of legal rules,” Illinois
v. Gates, 462 U.S. 213, 232, 103 S. Ct. 2317, 76 L.Ed.2d 527 (1983). It
“requires only a probability or substantial chance of criminal activity, not an
actual showing of such activity.” /d., at 243-44, n. 13, 103 S. Ct. 2317 (1983).
Probable cause “is not a high bar.” Kaley v. United States, 571 U.S. --, --,
134 S. Ct. 1090, 1103, 188 L.Ed.2d 46 (2014).
Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 7 of 10

138 S. Ct. at 586.

Although the criminal complaint prepared by Officer Sweeney does not state the
source of the information regarding Akins’ alleged possession of the rifle, it also
does not represent that Officer Sweeney personally observed him carrying and
tossing the rifle. Officer Sweeney represented only that he personally retrieved the
rifle from in front of Akins’ apartment. Thus, the Amended Complaint implies an
inconsistency between Officer Sweeney’s criminal complaint and his testimony at
the preliminary hearing that does not exist. Rather than alleging that Akins, as a
matter of fact, did not carry the rifle from his apartment and toss it into the grass,
the Amended Complaint simply asserts that Officer Sweeney admitted that he did
not personally see him do so. The Amended Complaint does not allege facts to
infer that Officer Sweeney lacked a good faith basis to support the statements in the
criminal complaint. Akins could have done so simply by alleging that he did not
engage in the conduct described by Officer Sweeney and that Officer Sweeney did
not have any credible information to support a contrary conclusion when he arrested
Akins. Akins has alleged no such facts. Although Akins has alleged in conclusory
fashion that Sweeney made false statements in the criminal complaint (see ECF No.
20, { 16), he has not specifically identified any such false statement.

The Amended Complaint also alleges that Officer Sweeney did not discover that
he was a convicted felon prohibited from possessing a firearm until after he arrested
Akins. Thus, Akins asserts that Office Sweeney lacked probable cause to arrest
him on this charge because, at the moment of his arrest, Officer Sweeney did not
know he was a convicted felon. The flaw in the logic is that Officer Sweeney
indisputably had probable cause to arrest Akins on the public drunkenness charge
and, even under Akins’ theory, probable cause as to the “convicted felon” element
of the firearms charge would have ripened as soon as Officer Sweeney checked
Akins’ criminal records background. Akins’ own Amended Complaint
acknowledges that his record confirms a prior felony conviction. Because Akins’
Amended Complaint does not support a plausible inference that Officer Sweeney
lacked probable cause for charges against Akins, his false imprisonment claim will
be dismissed.

ECF No. 27 at 8-11 (emphasis in original) (footnote omitted).

In his Second Amended Complaint, Akins has not remedied the deficiencies identified in
this Court’s prior opinion. Akins alleges no additional facts to support this claim. As before,
Akins has not alleged facts from which it could be plausibly inferred that Officer Sweeney lacked
probable cause for charges against Akins. Thus, as before, his false imprisonment claim will be

dismissed,
Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 8 of 10

B. Malicious Prosecution

Akins alleges that Officer Sweeney violated the Fourth Amendment by committing the
constitutional tort of malicious prosecution.

In order to prove malicious prosecution under 42 U.S.C. § 1983, a plaintiff must allege
facts that show: (1) the defendant initiated a criminal proceeding; (2) the criminal proceeding
ended in his favor; (3) the defendant initiated the proceeding without probable cause; (4) the
defendant acted maliciously or for a purpose other than bringing the plaintiff to justice; and (5) the
plaintiff suffered deprivation of liberty consistent with the concept of seizure as a consequence of
a legal proceeding. Johnson v. Knorr, 477 F.3d 75, 81-82 (3d Cir. 2007).

As he did in the Amended Complaint, in the Second Amended Complaint, Akins easily
pleads facts to support the first and second elements of his claim. Specifically, Akins alleges that
Officer Sweeney initiated criminal proceedings against him and that although he was convicted of
public drunkenness, he was acquitted of the firearms violation. A favorable outcome as to less
that all charges can adequately satisfy the second element of the cause of action. See e.g., Piazza
y, Lakkis 2012 WL 2007112, at *10 (M.D. Pa. June 5, 2012); Jackson v. Nassan, 2009 WL
2707447, at *4 (W.D. Pa. Aug. 26, 2009),

However, in dismissing the claim of malicious prosecution presented in the Amended
Complaint, this Court found that Akins failed to allege facts from which it could be inferred that
there was a lack of probable cause for Akins’ prosecution or that Officer Sweeney initiated and
pursued the prosecution for a malicious or other improper motive. ECF No. 27 at 13. In the
Second Amended Complaint, Akins does not remedy this deficiency. He alleges no additional
facts in support of this claim, instead impermissibly relying solely on conclusory statements to

establish his claim. This claim is once again dismissed.
Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 9 of 10

C. Failure to Train or Supervise

Akins asserts a municipal liability claim against the EPD under Monell v. New York City
Dep’t of Soc. Servs., 436 U.S. 658, 689 (1978), and a supervisory liability claim against Chief
Dacus. These claims are dependent on Akins’ alleging a viable constitutional claim against Officer
Sweeney. Because Akins has failed to do so, these claims will be dismissed.

In addition, this Court previously dismissed these claims because Akins failed to meet his
burden to allege facts to support the existence of a policy or custom of EPD/City of Erie that led
to the violation of his constitutional rights, ECF No. 27 at 15-16 (citing Bd. of Cty. Comm'rs of
Bryan Cty., Ok. v. Brown, 520 U.S. 397, 403 (1997)), or to show that Chief Dacus participated in
violating Akins’ rights, directed others to violate them, or had knowledge of and acquiesced in his
subordinates’ violations, ECF No. 27 at 16 (citing A.M. ex rel. JM.K. v. Luzerne Cty. Juvenile
Det. Ctr., 372 F.3d 572, 586 (Gd Cir. 2004)). In the Second Amended Complaint, Akins fails to
allege any additional facts to support these claims. Thus, Akins’ claims will be dismissed on this
basis as well.

V. Leave to Amend

The Third Circuit has instructed that if a civil rights complaint is vulnerable to dismissal
for failure to state a claim, the Court should permit a curative amendment, unless an amendment
would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

Akins has filed three complaints in this case and has failed to allege sufficient facts upon
which any of his claims could be based. In light of these failures as well as Akins’ dilatory filings
and inability to comply with Court ordered deadlines in order to timely prosecute this case, the
Court finds that further amendment would be futile and inequitable. Accordingly, no leave to

amend is granted.
Case 1:18-cv-00395-RAL Document 41 Filed 12/07/20 Page 10 of 10

Vi Conclusion

For the reasons discussed herein, the following order is entered:
ORDER

AND NOW, this 2™ day of December, 2020, IT IS HEREBY ORDERED that Defendants’

Motion to Dismiss (Second) Amended Complaint, ECF No. 32, is GRANTED. .

RICHARD A. LANZILLO!
United States Magistrate Judge

10
